Case 1:19-cv-00693-HYJ-RSK ECF No. 27, PageID.198 Filed 07/23/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



MITCHELL SPROESSIG,

       Plaintiff,
                                                     Case No. 1:19-cv-693
v.
                                                     Hon. Hala Y. Jarbou
JAMES BLESSMAN, et al.,

      Defendants.
___________________________________/

                                            ORDER

       Plaintiff Mitchell Sproessig, a state prisoner, brings a pro se civil rights action under 42

U.S.C. § 1983. Dr. Keith Papendick, the sole remaining Defendant in this action, moved for

summary judgment based on Sproessig’s purported failure to exhaust administrative remedies.

(ECF No. 15.) The matter was referred to a magistrate judge, who produced a Report and

Recommendation (R&R, ECF No. 22) recommending the Court deny summary judgment and sua

sponte dismiss a state law claim asserted by Sproessig.

       The R&R was duly served on both parties, who each had fourteen days to file objections.

No objections have been filed. The Court will therefore adopt the R&R, deny the motion for

summary judgment, and dismiss Sproessig’s claim based on Mich. Comp. Laws § 19.142. See

Lopp v. Washington, No. 1:19-cv-540, 2019 WL 4161190, at *4 (W.D. Mich. Sept. 3, 2019)

(“Plaintiff [prisoner] lacks both standing and legal authority to enforce Mich. Comp. Laws §

19.142.   A private citizen ‘lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.’ Diamond v. Charles, 476 U.S. 54, 64 (1986)[.]”).

       Accordingly,
Case 1:19-cv-00693-HYJ-RSK ECF No. 27, PageID.199 Filed 07/23/21 Page 2 of 2




         IT IS ORDERED that the R&R (ECF No. 22) is APPROVED and ADOPTED as the

opinion of the Court.

         IT IS FURTHER ORDERED that Defendant’s motion for summary judgment (ECF No.

15) is DENIED.

         IT IS FURTHER ORDERED that Plaintiff’s claim asserted under Mich. Comp. Laws

§ 19.142 is DISMISSED.



Dated:    July 23, 2021                        /s/ Hala Y. Jarbou
                                               HALA Y. JARBOU
                                               UNITED STATES DISTRICT JUDGE




                                           2
